DETAILED ACTION
Election/Restrictions
Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2022. No specific basis for the traversal is detailed. The Requirement is maintained. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all Section 112 rejections are resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites both a distinct second member and a distinct slide member that would seem to be directed to the same component. That is, the specification states that pin 28p is both an example of the slide member and of the second member, and because the claim recites both members as different components, the claim is indefinite. 
Because claims 4-10 depend from claim 3, they are also rejected on this basis. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites “a regulation surface that is a surface…changes presence and absence of contact with the head by movement of the head…” It is not clear from the claim language what component is contacting or not contacting the head when the regulation surface changes the presence. That is, it would appear that the regulation surface moves the head in one way or another into and out of contact with a third component, but no third component has been recited. Thus, the claim is indefinite. 
Because claims 7 and 8 depend from claim 6, they are also rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (2018/0236797).

Regarding claim 1, Ohashi teaches a liquid ejecting apparatus comprising:
a slide mechanism (fig. 10, all shown components) that has a first member (fig. 10, item 803) and a second member (fig. 10, item 503) configured to slide with each other in lifting and lowering directions (see fig. 10);
a head (fig. 10, item 8) that is fixed to the first member and has a nozzle for ejecting a liquid;
a lifting and lowering mechanism (fig. 10, item 503b/504) that is fixed to the second member (see fig. 10), and lifts and lowers the head in the lifting and lowering directions (see fig. 10); and
a cap (fig. 10, item 10) that covers the nozzle (see fig. 10A), wherein
the slide mechanism includes a first wall surface (fig. 10, leftmost portion of slot 503a closest to rack and pinion) extending in the lifting and lowering directions (fig. 10, note that slot 503a extends in all dimensions), a second wall surface (fig. 10, rightmost portion of slot 503a furthest from rack and pinion) extending in a direction intersecting the lifting and lowering directions (see fig. 10, note that the bottom surface has portions extending in all directions), 
a slide member (fig. 10, item 803) that slides with respect to the first wall surface while being in contact with the first wall surface (see fig. 10), and an abutting surface configured to change presence and absence of contact with the second wall surface by sliding of the slide member (see 112 rejection, note that “configured to change presence or absence of contact” can mean almost anything), and
the lifting and lowering mechanism relatively moves the head toward the cap in a state where the abutting surface is in contact with the second wall surface (see fig. 10).

Regarding claim 6, Ohashi teaches the liquid ejecting apparatus according to claim 3, wherein
the head includes a nozzle surface (Ohashi, fig. 10, item 80a) that is a surface through which the nozzle is open ([0062]),
a regulation surface (fig. 10, curved surface of groove 502a) that is a surface facing a direction opposite to the direction in which the nozzle surface of the head faces and changes presence and absence of contact with the head by movement of the head in the lifting and lowering directions is provided (see 112 rejection), and
the first wall surface and the slide member of the slide mechanism slide with each other in a state where the head is in contact with the regulation surface (see fig. 10).

Regarding claim 8, Ohashi teaches the liquid ejecting apparatus according to claim 6, wherein the head ejects the liquid in a state where the head is in contact with the regulation surface (note that, as defined above, the limitation is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Chikamoto et al. (2009/0153615).

Regarding claim 4, Ohashi teaches the liquid ejecting apparatus according to claim 3, further comprising:
a cap holder (see figs. 1, 3, note that cap 10 has movable holder) for holding the cap. Ohashi does not teach a first spring fixed between the cap and the cap holder. Chikamoto teaches this (Chikamoto, see fig. 8, Note that head cap 76 has a spring between holder 75 and cap). It would have been obvious to one of skill in the art at the time of invention to add a spring, as disclosed by Chikamoto, to the cap disclosed by Ohashi because doing so would allow for maintained pressure of the cap on the nozzle surface during capping without damaging the nozzle surface). Upon addition of the spring, the following limitation would be met:
the lifting and lowering mechanism moves the head toward the cap to compress the first spring in a state where the abutting surface is in contact with the second wall surface.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Chikamoto as applied to claim 4 above, and further in view of Kawase et al. (2001/0038401).

Regarding claim 9, Ohashi teaches the liquid ejecting apparatus according to claim 3. Ohashi does not teach wherein the slide mechanism includes a second spring. Kawase teaches wherein a second spring (Kawase, fig. 6, item 132, Note that Kawase’s spring functions in the same way as the claimed spring). It would have been obvious to one of ordinary skill in the art at the time of invention to add the spring disclosed by Kawase to the device disclosed by Ohashi because doing so would allow for the absorption of shock to the head when moving from a low position to a high position. Upon addition of Kawase’s spring to the device of Ohashi, the following limitations would be met:
wherein the spring  urges the slide member and the second wall surface in a direction in which the slide member and the second wall surface are separated from each other,
a third wall surface that is a surface extending in a direction intersecting the lifting and lowering directions and facing a side opposite to the second wall surface, and
a second abutting surface configured to change presence and absence of contact with the third wall surface by sliding of the slide member.

Regarding claim 10, Ohashi teaches the liquid ejecting apparatus according to claim 9, wherein
a length of the second spring in a state where the second abutting surface of the slide member is in contact with the third wall surface is longer than a movement amount that the slide member moves from a position where the second abutting surface comes into contact with the third wall surface to a position where the abutting surface comes into contact with the second wall surface (see rejection of claim 9, Note that, upon prior art combination, the limitation would be met).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Kinoshita (10,500,862).

Regarding claim 7, Ohashi teaches the ejecting apparatus according to claim 6. Ohashi does not teach an eccentric cam having a cam surface and a shaft for rotating the eccentric cam, wherein the regulation surface is configured of the cam surface of the eccentric cam, and includes a first regulation surface in which a position of the head in contact with the first surface in the lifting and lowering directions is a first position and a second regulation surface in contact with the first surface in which a position of the head is a second position. Kinoshita teaches this (Kinoshita, see figs. 8, 9, Note eccentric cam 12 with shaft 11, wherein the cam has surfaces on its circumference making for positioning head 200/100 via head surface 226). It would have been obvious to one of ordinary skill in the art at the time of invention to add an eccentric cam of the type disclosed by Kinoshita to the device disclosed by Ohashi because doing so would allow for fine adjustment of the height position of the head in addition to the rough adjustment provided by Ohashi’s lifting mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853